           CASE 0:19-cv-03032-JRT-DTS Doc. 35 Filed 12/02/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF MINNESOTA


JENNIFER KAY BOULDEN,                                Civil No. 19-3032 (JRT/DTS)


                      Plaintiff,

v.
                                                     ORDER
JOHN ELASKY, et al,

                      Defendants.


      Lindsey E. Krause, NICHOLS KASTER PLLP, 4700 IDS Center 80 South 8th
      Street, Minneapolis, MN 55402, for plaintiff.

      Brian J Wisdorf, BRIAN WISDORF, 14985 Glazier Avenue, Suite 525, Apple
      Valley, MN 55124, for defendants.

      United States Magistrate Judge David T. Schultz issued a Report and

Recommendation dated August 17, 2020. No objections have been filed to that Report

and Recommendation in the time period permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED:

      1.       Defendants’ Motion to Dismiss [Docket No. 8] is GRANTED and Boulden’s

federal claims are dismissed with prejudice.
           CASE 0:19-cv-03032-JRT-DTS Doc. 35 Filed 12/02/20 Page 2 of 2




      2.       To the extent Boulden has stated any state law claim for workers’

compensation retaliation, the Court declines to exercise supplemental jurisdiction over

such claim and dismisses it without prejudice.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: December 2, 2020
at Minneapolis, Minnesota
                                                 s/John R. Tunheim ________
                                                 JOHN R. TUNHEIM
                                                 Chief Judge
                                                 United States District Court




                                           2
